ITEMID: 001-85804
LANGUAGEISOCODE: ENG
RESPONDENT: GBR
BRANCH: ADMISSIBILITY
DATE: 2008
DOCNAME: BROOKS v. THE UNITED KINGDOM
IMPORTANCE: 4
CONCLUSION: Inadmissible
JUDGES: David Thór Björgvinsson;Giovanni Bonello;Lech Garlicki;Ledi Bianku;Nicolas Bratza;Stanislav Pavlovschi
TEXT: The applicant, Mr Christopher Brooks, is a British national who was born in 1938 and lives in Lancashire. He was represented before the Court by Royds Rdw, solicitors in London. The United Kingdom Government (“the Government”) were represented by their Agent, Mr C. Whomersley of the Foreign and Commonwealth Office.
The facts of the case, as submitted by the parties, may be summarised as follows.
The applicant’s wife died on 30 May 2000. On 3 September 2000, the applicant made a claim for widows’ benefits. On 5 September 2000, the applicant was informed that his claim had been disallowed as he was not a woman. On 15 September 2000 the applicant made a request for reconsideration. On 19 September 2000 his claim was reconsidered but the decision remained unchanged. On an unspecified date the applicant appealed. On 6 November 2000 the appeal tribunal confirmed the previous decision. The applicant applied for a further reconsideration and on 13 July 2001 he was advised that he was not entitled to widows’ benefits.
The applicant did not appeal further as he considered or was advised that such a remedy would be bound to fail since no such social security benefit was payable to widowers under United Kingdom law.
The domestic law relevant to this application is set out in Runkee and White v. the United Kingdom, no. 42949/98, §§ 40-41, 25 July 2007.
